United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-1998
                       ___________________________

                                Robert S. Philpott

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

   Lt. Weaver, Van Buren Police Department (VBPD); Lt. Brent Grill, VBPD;
 Detective Dickerson, VBPD; Detective Eversole, VBPD; Kenneth Bell, Chief of
Police, also known as Van Buren Police Department; Officer Riggs, also known as
                        Rigsby; John 1-3 Does, Officers

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                for the Western District of Arkansas - Ft. Smith
                                ____________

                          Submitted: December 4, 2012
                            Filed: December 5, 2012
                                 [Unpublished]
                                 ____________

Before BYE, GRUENDER, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.
       Robert Philpott appeals the district court’s1 adverse grant of summary judgment
in his 42 U.S.C. § 1983 action, in which he claimed violations of his Fourth
Amendment rights based on his warrantless arrest and the search and seizure of his
vehicle, and claimed defamation and other state-law violations. Upon careful de novo
review, see Veatch v. Bartels Lutheran Home, 627 F.3d 1254, 1257 (8th Cir. 2010),
we conclude that the district court properly granted summary judgment on Philpott’s
Fourth Amendment claims, see Brodnicki v. City of Omaha, 75 F.3d 1261, 1264-66
(8th Cir. 1996) (discussing probable-cause standard for warrantless arrest); see
also United States v. Kimhong Thi Le, 474 F.3d 511, 514-15 (8th Cir. 2007)
(discussing constitutional standards for impoundment of vehicle, and inventory
search of vehicle, without warrant). Furthermore, we agree that Philpott’s defamation
claim failed as a matter of law to state a claim under section 1983, see Paul v. Davis,
424 U.S. 693, 710-12 (1976) (injury to reputation alone cannot support claim for
deprivation of liberty interest without accompanying alteration of legal status or
right), and we conclude that the district court did not abuse its discretion in declining
to exercise supplemental jurisdiction over Philpott’s state-law claims, see 28 U.S.C.
§ 1367(c)(3) (court may decline to exercise supplemental jurisdiction over claim if
it has dismissed all claims over which it had original jurisdiction); Gibson v. Weber,
433 F.3d 642, 647 (8th Cir. 2006) (standard of review).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Robert T. Dawson, United States District Judge for the
Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.

                                          -2-